Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment filed March 18, 2021. Claims 8-10 cancelled. Claims 1-7 and 11-20 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 103
2.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 11-12 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over SEO (US 2018/0132031 A1) (hereinafter SEO) in view of ALBINALI (US 2015/0057964 A1) (hereinafter ALBINALI).

               Regarding claim 1, SEO discloses a method for detecting a wearing state of a smart wearable device, the smart wearable device is provided with an infrared sensor (Fig. 5, paragraph 0043, sensor include a photoelectric sensor (e.g., infrared sensor, bio sensor), and determine that electronic apparatus 201 is not worn on the body), and the method comprises: 
controlling the infrared sensor to emit a first infrared ray, and acquiring a first effective mean value of light intensities of reflection signals of the first infrared ray (Fig. 6, paragraph 0102, In step 607, electronic apparatus 201 determine whether proximity to body of a user is detected based on sensor, paragraph 0089, electronic apparatus 201 determine its state using inertial sensor, an acceleration sensor, photoelectric sensor, an infrared sensor); 
controlling the infrared sensor to emit a second infrared ray, and acquiring a second effective mean value of light intensities (Fig. 5-6, paragraph 0088-0089, In step 503, the electronic apparatus 201 determine whether state of worn electronic apparatus 201 is detected, para 0145, electronic apparatus which is worn on a user's body, output guide information when abnormal wearing of electronic apparatus is detected. 
SEO specifically fails to disclose controlling and acquiring effective mean value of light intensities of reflection signals;
calculating a difference between the first effective mean value and the second effective mean value as a first difference, and if the absolute value of the first difference 
wherein a light intensity of the first infrared ray and a light intensity of the second infrared ray are set in advance, and the light intensity of the second infrared ray is not equal to the light intensity of the first infrared ray. 
In analogous art, ALBINALI discloses controlling and acquiring effective mean value of light intensities of reflection signals (paragraph 0012, generate intensity value for plurality of samples of signal over predetermined time step, and determine if intensity value is above a first threshold, paragraph 0042, sensors 153 monitor factors such as temperature, light conditions, skin capacitance, skin resistance, UV light);
calculating a difference between the first effective mean value and the second effective mean value as a first difference, and if an absolute value of the first difference is less than a first preset difference threshold, outputting that the smart wearable device is in a non-wearing state (Fig. 2C, paragraph 006, generating intensity value for predetermined time and determining if intensity value is above first threshold, paragraph 0107, detection module 320 to calculate an indication of intensity, paragraph 0090, wearable sensor 200 include light sensor that is exposed and measure light levels and include a galvanic response sensor which make contact with user's skin and determine when it is in contact with user's skin and when it is not in contact with a user's skin); 
wherein a light intensity of the first infrared ray and a light intensity of the second infrared ray are set in advance, and the light intensity of the second infrared ray is not equal to the light intensity of the first infrared ray (Fig. 2C, paragraph 0116, threshold set such that wearable sensor does not classify bumping of an unworn wearable sensor 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of sensor determines whether electronic apparatus is normally worn based on the comparison disclosed by SEO to detect wear and non-wear state ensures correct and accurate measurement to enable caretakers to remotely monitor patient wear compliance as taught by ALBINALI to determine that wearer is wearing wearable device at the predetermined time step based on identifying when intensity value is above a first threshold for accurately detecting when a wearable sensor is worn by a user enables correct and accurate measurement of activity and conditions by sensing device [ALBINALI, paragraph 0035].
Regarding claim 2, SEO discloses the method according to claim 1, wherein when the first difference is not less than the first preset difference threshold, the method further comprises: outputting that the smart wearable device is in a wearing state (Fig. 5-6, paragraph 0088-0089, In step 503, the electronic apparatus 201 determine whether state of worn electronic apparatus 201 is detected, paragraph 0145, electronic apparatus which is worn on a user's body, output guide information when abnormal wearing of electronic apparatus is detected).    
Regarding claim 7, SEO discloses the method according to claim 1, the method further comprises: recording and analyzing a user's wearing habit of the smart wearable device, and periodically activating the infrared sensor to detect a wearing state of the smart wearable device according to the user's wearing habit; and/or before the smart wearable device performs a test of a preset item, activating the infrared sensor to detect a wearing state of the smart wearable device. 
Regarding claim 11, SEO discloses a smart wearable device provided with an infrared sensor (Fig. 5, paragraph 0043, sensor include a photoelectric sensor (e.g., infrared sensor, bio sensor), and determine that electronic apparatus 201 is not worn on the body), wherein the smart wearable device comprises a memory and a processor, the memory and the processor are communicatively connected through an internal bus, a computer program executable by the processor is stored in the memory, and when the computer program is executed, the processor executes a method for detecting a wearing state is able to be implemented (Fig. 2, paragraph 0050, memory 230 store information used to determine normal wearing of the electronic apparatus 201 and information used to determine normal wearing state related to sensor data detected in normal wearing state of the electronic apparatus 201), wherein the method comprises: 
controlling the infrared sensor to emit a first infrared ray, and acquiring a first effective mean value of light intensities of reflection signals of the first infrared ray (Fig. 6, paragraph 0102, In step 607, electronic apparatus 201 determine whether proximity to body of a user is detected based on sensor, paragraph 0089, electronic apparatus 201 determine its state using inertial sensor, an acceleration sensor, photoelectric sensor, an infrared sensor); 
controlling the infrared sensor to emit a second infrared ray, and acquiring a second effective mean value of light intensities (Fig. 5-6, paragraph 0088-0089, In step 503, the electronic apparatus 201 determine whether state of worn electronic apparatus 201 is detected, para 0145, electronic apparatus which is worn on a user's body, output guide information when abnormal wearing of electronic apparatus is detected).
SEO specifically fails to disclose controlling and acquiring effective mean value of light intensities of reflection signals;
calculating a difference between the first effective mean value and the second effective mean value as a first difference, and if the absolute value of the first difference is less than a first preset difference threshold, outputting that the smart wearable device is in a non-wearing state; 
wherein a light intensity of the first infrared ray and a light intensity of the second infrared ray are set in advance, and the light intensity of the second infrared ray is not equal to the light intensity of the first infrared ray. 
In analogous art, ALBINALI discloses controlling and acquiring effective mean value of light intensities of reflection signals (paragraph 0012, generate intensity value for plurality of samples of signal over predetermined time step, and determine if intensity value is above a first threshold, paragraph 0042, sensors 153 monitor factors such as temperature, light conditions, skin capacitance, skin resistance, UV light);
calculating a difference between the first effective mean value and the second effective mean value as a first difference, and if an absolute value of the first difference is less than a first preset difference threshold, outputting that the smart wearable device is in a non-wearing state (Fig. 2C, paragraph 006, generating intensity value for predetermined time and determining if intensity value is above first threshold, paragraph 0107, detection module 320 to calculate an indication of intensity, paragraph 0090, wearable sensor 200 include light sensor that is exposed and measure light levels and include a galvanic response sensor which make contact with user's skin and determine when it is in contact with user's skin and when it is not in contact with a user's skin); 
wherein a light intensity of the first infrared ray and a light intensity of the second infrared ray are set in advance, and the light intensity of the second infrared ray is not equal to the light intensity of the first infrared ray (Fig. 2C, paragraph 0116, threshold set such that wearable sensor does not classify bumping of an unworn wearable sensor and single intensity value calculated for entire time step, paragraph 0043, light sensor disposed on surface of wearable sensor 150 that detect lighting conditions, sensors 153 include light sensor, temperature sensor, and galvanic response sensor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of sensor determines whether electronic apparatus is normally worn based on the comparison disclosed by SEO to detect wear and non-wear state ensures correct and accurate measurement to enable caretakers to remotely monitor patient wear compliance as taught by ALBINALI to determine that wearer is wearing wearable device at the predetermined time step based on identifying when intensity value is above a first threshold for accurately detecting when a wearable sensor is worn by a user enables correct and accurate measurement of activity and conditions by sensing device [ALBINALI, paragraph 0035].
Regarding claim 12, SEO discloses the smart wearable device according to claim 11, wherein when the first difference is not less than the first preset difference threshold, the method further comprises: outputting that the smart wearable device is in a wearing state Fig. 5-6, paragraph 0088-0089, In step 503, the electronic apparatus 201 determine whether state of worn electronic apparatus 201 is detected, paragraph 0145, electronic apparatus which is worn on a user's body, output guide information when abnormal wearing of electronic apparatus is detected). 
Regarding claim 17, SEO discloses the smart wearable device according to claim 11, the method further comprises: recording and analyzing a user's wearing habit of the smart wearable device, and periodically activating the infrared sensor to detect a wearing state of the smart wearable device according to the user's wearing habit (paragraph 0011, computer-readable recording medium can store a program for determining whether an electronic apparatus is worn on a user's body); and/or before the smart wearable device performs a test of a preset item, activating the infrared sensor to detect a wearing state of the smart wearable device (Fig. 5-6, paragraph 0044, processor 220 can determine that the electronic apparatus 201 is worn on the body, paragraph 0046, processor 220 determine preset range of sensor information based on activity of apparatus 201 and predicted activity with sensor data obtained in current wearing state, determine whether electronic apparatus 201 is normally worn). 
Regarding claim 18, SEO fails to disclose the smart wearable device according to claim 11, wherein the acquiring a first effective mean value of light intensities of reflection signals of the first infrared ray comprises: sampling a predetermined number of the reflection signals of the first infrared ray to acquire a group of sampled signals, and calculating a variance and a mean value of light intensities of the group of sampled signals; and
 if that the variance is less than a preset variance threshold, taking the mean value as the first effective mean value, if the variance is greater than a preset variance threshold, re-sampling the reflection signals of the first infrared ray to acquire a new group of sampled signals, calculating the variance and the mean value for judgment, and accumulating a number times of sampling; when the number times of sampling accumulated exceeds a preset number of times of sampling, outputting that the smart wearable device is in a non-wearing state. 
In analogous art, ALBINALI discloses the smart wearable device according to claim 11, wherein the acquiring a first effective mean value of light intensities of reflection signals of the first infrared ray comprises: sampling a predetermined number of the reflection signals of the first infrared ray to acquire a group of sampled signals, and calculating a variance and a mean value of light intensities of the group of sampled signals (paragraph 0012, generate intensity value for plurality of samples of signal over predetermined time step, and determine if intensity value is above a first threshold, paragraph 0042, sensors 153 monitor factors such as temperature, light conditions, skin capacitance, skin resistance, UV light, paragraph 0043, light sensor disposed on surface of wearable sensor 150 that detect lighting conditions, sensors 153 include light sensor, temperature sensor, and galvanic response sensor);
if that the variance is less than a preset variance threshold, taking the mean value as the first effective mean value, if the variance is greater than a preset variance threshold, re-sampling the reflection signals of the first infrared ray to acquire a new group of sampled signals, calculating the variance and the mean value for judgment, and accumulating a number times of sampling; when the number times of sampling accumulated exceeds a preset number of times of sampling, outputting that the smart wearable device is in a non-wearing state (Fig. 2C, paragraph 006, generating intensity value for predetermined time and determining if intensity value is above first threshold, paragraph 0107, detection module 320 to calculate indication of intensity, paragraph 0090, wearable sensor 200 include light sensor that is exposed and measure light levels and include a galvanic response sensor which make contact with user's skin and determine when it is in contact with user's skin and when it is not in contact with a user's skin, Fig. 2C, para 0116, threshold set such wearable sensor does not classify bumping of unworn wearable sensor and single intensity value calculated for entire time step). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of sensor determines whether electronic apparatus is normally worn based on the comparison disclosed by SEO to use sensor disposed on surface of wearable sensor that detect lighting conditions to calculate single intensity value as taught by ALBINALI to use galvanic sensor make contact with a user's skin and be configured to determine when it is in contact with a user's skin and when it is not in contact with a user's skin and to enables correct and accurate measurement of activity by device [ALBINALI, paragraph 0090].
Regarding claim 19, SEO fails to disclose the method according to claim 1, wherein the acquiring a first effective mean value of light intensities of reflection signals of the first infrared ray comprises: sampling a predetermined number of the reflection signals of the first infrared ray to acquire a group of sampled signals, and calculating a variance and a mean value of light intensities of the group of sampled signals; and 
if that the variance is less than a preset variance threshold, taking the mean value as the first effective mean value, if the variance is greater than a preset variance threshold, re-sampling the reflection signals of the first infrared ray to acquire a new group of sampled signals, calculating the variance and the mean value for judgment, and accumulating a number times of sampling; when the number times of sampling accumulated exceeds a preset number of times of sampling, outputting that the smart wearable device is in a non-wearing state. 
In analogous art, ALBINALI discloses the method according to claim 1, wherein the acquiring a first effective mean value of light intensities of reflection signals of the first infrared ray comprises: sampling a predetermined number of the reflection signals of the first infrared ray to acquire a group of sampled signals, and calculating a variance and a mean value of light intensities of the group of sampled signals (paragraph 0012, generate intensity value for plurality of samples of signal over predetermined time step, and determine if intensity value is above a first threshold, paragraph 0042, sensors 153 monitor factors such as temperature, light conditions, skin, skin resistance, UV light);
if that the variance is less than a preset variance threshold, taking the mean value as the first effective mean value, if the variance is greater than a preset variance threshold, re-sampling the reflection signals of the first infrared ray to acquire a new group of sampled signals, calculating the variance and the mean value for judgment, and accumulating a number times of sampling; when the number times of sampling accumulated exceeds a preset number of times of sampling, outputting that the smart wearable device is in a non-wearing state (Fig. 2C, paragraph 0116, threshold set such that wearable sensor does not classify bumping of an unworn wearable sensor and single intensity value calculated for entire time step, paragraph 0043, light sensor disposed on surface of wearable sensor 150 that detect lighting conditions, sensors 153 include light sensor, temperature sensor, and galvanic response sensor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of sensor determines whether electronic apparatus is normally worn based on the comparison disclosed by SEO to calculate single intensity value for the entire time step if the value is above a third threshold as taught by ALBINALI to use galvanic sensor may make contact with a user's skin and be configured to determine when it is in contact with a user's skin and when it is not in contact with a user's skin and to enables correct and accurate measurement of activity and conditions by sensing device [ALBINALI, paragraph 0090].
Regarding claim 20, SEO fails to disclose the method according to claim 19, wherein the acquiring a second effective mean value of light intensities of reflection signals of the second infrared ray comprises: sampling a predetermined number of the reflection signals of the second infrared ray to acquire a group of sampled signals, and calculating a variance and a mean value of the light intensities of the group of sampled signals; and
 if that the variance is less than a preset variance threshold, taking the mean value as the second effective mean value, if the variance is greater than a preset variance threshold outputting that the smart wearable device is in a non-wearing state. 
In analogous art, ALBINALI discloses the method according to claim 19, wherein the acquiring a second effective mean value of light intensities of reflection signals of the second infrared ray (paragraph 0107, detection module 320 to calculate an indication of intensity) comprises: sampling a predetermined number of the reflection signals of the second infrared ray to acquire a group of sampled signals, and calculating a variance and a mean value of the light intensities of the group of sampled signals (paragraph 010, calculating the difference between the x, y, and z axis, Fig. 2C, paragraph 0116, threshold set such that wearable sensor does not classify bumping of an unworn wearable sensor and single intensity value calculated for entire time step, para 0043, light sensor disposed on surface of wearable sensor 150 detect lighting conditions, sensors 153 include light, temperature, and galvanic response sensor); and 
if that the variance is less than a preset variance threshold, taking the mean value as the second effective mean value, if the variance is greater than a preset variance threshold outputting that the smart wearable device is in a non-wearing state (Fig. 2C, para 006, generating intensity value for predetermined time and determining if intensity value is above first threshold, para 0090, wearable sensor 200 include light sensor exposed and measure light levels and include galvanic response sensor which make contact with user's skin and determine when it is in contact with user's skin and when it is not in contact with a user's skin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of sensor determines whether electronic apparatus is normally worn based on the comparison disclosed by SEO to use sensor disposed on surface of wearable sensor that detect lighting conditions to calculate single intensity value as taught by ALBINALI to calculate  threshold set such that sensor does not classify bumping of an unworn wearable sensor to make contact with a user's skin and be configured to determine when it is in contact with a user's skin and when it is not in contact with a user's skin and to enables correct and accurate measurement of activity by device [ALBINALI, paragraph 0090].
Response to Arguments
5.        Applicant's arguments filed March 18, 2021 have been fully considered but they are not persuasive. 
          On page 11, lines 26-28, and page 15, lines 19-25, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the SEO teaches as in Fig. 5, sensor include a photoelectric sensor (e.g., infrared sensor, bio sensor), and determine that electronic apparatus 201 is not worn on the body [0043], and 
Fig. 6, In step 607, electronic apparatus 201 determine whether proximity to body of a user is detected based on sensor [0102] and, electronic apparatus 201 determine its state using inertial sensor, an acceleration sensor, photoelectric sensor, an infrared sensor, Fig. 5-6, In step 503, the electronic apparatus 201 determine whether state of worn electronic apparatus 201 is detected [0088-0089], and 
ALBINALI teaches system generate intensity value for plurality of samples of signal over predetermined time step, and determine if intensity value is above a first threshold [0012] and, paragraph 0042, sensors 153 monitor temperature, light conditions, skin capacitance, skin resistance, UV light [0042], and  Fig. 2C, generating intensity value for predetermined time and determining if intensity value is above first threshold [006], detection module 320 to calculate an indication of intensity [0107] and , wearable sensor 200 include light sensor that is exposed and measure light levels and include a galvanic response sensor which make contact with user's skin and determine when it is in contact with user's skin and when it is not in contact with a user's skin [0090], Fig. 2C, threshold set such that wearable sensor does not classify bumping of an unworn wearable sensor and single intensity value calculated for entire time step [0116] and, light sensor disposed on surface of wearable sensor 150 that detect lighting conditions, sensors 153 include light sensor, temperature sensor, and galvanic response sensor [0043].
Thus, SEO (US 2018/0132031 A1) and ALBINALI (US 2015/0057964 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689